Citation Nr: 1201295	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension, to include as secondary to chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned at May 2010 Video Conference hearing.  The hearing transcript is of record.  

The Veteran presented testimony before a decision review officer at the RO in April 2008.  A transcript of the hearing is of record.

In March 2011, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

Cardiovascular disease, to include hypertension, was not present in service or for many years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

Cardiovascular disease, to include hypertension, was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may not be granted without medical evidence of a current disability, medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

Cardiovascular disease, including hypertension, was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  

Service treatment records are essentially negative for any evidence of complaints, treatment or a diagnosis related to cardiovascular disease or hypertension.  In this regard, the records show that the Veteran had normal blood pressure readings in service.  In April 1985, he had an echocardiogram diagnosis of bigeminy, but this was a single episode and was not found during subsequent examinations.  He had several consultations during service for chest pains, but they were determined to be of gastrointestinal origin, rather than cardiac.  

Furthermore, the post-service medical evidence of record does not indicate that the Veteran's cardiovascular disease, to include hypertension, is related to his active military service.  

During a May 1993 VA examination, the Veteran had an elevated blood pressure reading of 150/90.  No diagnosis of hypertension or cardiovascular disease was made.  

During a March 1996 VA examination, the Veteran reported a history of hypertension since 1983, with his highest blood pressure reading being 160/100.  He also reported that he was not on medication at that time.  He complained of dizziness, nape pain and sporadic chest pain.  He had elevated blood pressure readings that day of 152/94, 174/90 and 176/96.  He was diagnosed with hypertensive arteriosclerotic cardiovascular disease (HACVD).  The examiner did not indicate that the diagnosis was related to the Veteran's military service.
Private treatment records from Kansas Cardiology Associates dated March 2005; show that the Veteran complained of dizziness and chest pain every two to three months, for many years, beginning approximately in 1982.  He also complained of diaphoresis and occasional shortness of breath, which led to dizziness and tingling in the hands.  The Veteran's cardiac risk factors were noted to be family history, tobacco use (1 pack a day for 42 years), hypertension and hyperlipidemia.  On physical examination, his blood pressure was 120/80 in the right arm and 134/84 in the left arm.  He was diagnosed with chest pain, rule out CAD; peripheral vascular disease; hypertension, controlled; hyperlipidemia; aortic insufficiency; and mitral regurgitation.  Again, there was no indication from the examiner that the Veteran's diagnoses were related to his active military service.

During a January 2008 VA examination, the Veteran reported that during active duty, he complained of dizziness, fatigue, chest pain, numbness in the arms and ringing in the ears.  He also reported that approximately twice a year during service, he was sent to the cardiologist for his complaints, and each time he received a negative workup.  He argued that his symptoms were a residual of long-term hypertension, which was not treated in the military.  The Veteran also reported that after his discharge in 1992, he moved to the Philippines, where he was only able to afford limited medical care, but that in 2001, he had a workup, which included an Echocardiogram, and was diagnosed with hypertension, hyperlipidemia, and mild mitral valve heart valve regurgitation.  According to the Veteran, he moved back to New Jersey in 2003, and started having worsening symptoms of claudication and positive ABI's.  He was then seen by a private cardiologist in Wichita, Kansas in 2005, and diagnosed with heart valve problems, coronary artery disease (CAD) and peripheral arterial disease.  His CAD was treated with angioplasty with stent in April 2005, with no post-op problems.  See January 2008 VA examination report.

On physical examination, the Veteran had blood pressure readings of 118/74, 124/74 and 120/76.  He was also diagnosed on examination at that time with CAD, status post stent placement with an ejection fraction of 65 percent.  

The examiner opined that the Veteran's hypertension was less likely as not caused by or related to military service or the elevated blood pressure reading indicated within one year of his discharge from military service.  He also opined that the Veteran's CAD was not due to or the result of his hypertension.  In rendering his opinion, the examiner noted that the Veteran had normal blood pressure readings during service and at the time of his discharge examination.  He also noted that although the Veteran had a single elevated blood pressure reading ten months after his discharge, which did not meet the requirements for hypertension, being only a single reading, there was no evidence of any other elevated readings until March 1996, and there was no evidence that the Veteran was being treated or taking medication for his condition during those interim years.

There is no other medical evidence of record, VA or private, which indicates that the Veteran's cardiovascular disease, to include hypertension, is related to his active military service.

In addition, although the record shows that the Veteran is service connected for COPD, there is no medical evidence which tends to show that the currently demonstrated cardiovascular disease, to include hypertension is caused or aggravated by a service-connected disability.  In this regard, the Board notes that in response to its March 2011 remand, a VA medical opinion was submitted in May 2011.  The examiner opined that the Veteran's cardiovascular disease, to include hypertension, was not proximately due to or aggravated by a service-connected disability, to include COPD.  In rendering his opinion, the examiner noted that there was no evidence of any clinically significant COPD, and if there were significant disease, it would be a risk factor for pulmonary hypertension (for which there was none), not essential hypertension.  The examiner also noted that the Veteran's risk factors for coronary artery disease included a strong family history, tobacco abuse, hyperlipidemia, hypertension, his male gender, and aging.  He noted that coronary artery disease had nothing to do with COPD.  The examiner also noted that the Veteran's risk factors for hypertension were a strong family history and his age, and noted that there was no correlation of the Veteran's hypertension to his COPD.  

The Board also notes that during private treatment at the Wichita Clinic in December 2005, the Veteran complained of nocturnal dyspnea, which the examiner opined was probably due to his COPD, but was also possibly cardiac related or related to reflux.  The examiner did not give a rationale for this speculative opinion.  Furthermore, although he indicated that the nocturnal dyspnea was possibly cardiac related or related to the Veteran's COPD, he did not indicate that the Veteran had cardiac symptoms related to his COPD.  Accordingly, the Board finds that this opinion is less probative than the May 2011 VA opinion discussed above.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's hypertension was initially diagnosed several years after the Veteran's discharge from service.  

The Veteran is competent to report the symptoms of his disability; however, it would require medical expertise to say that the current cardiovascular disease, to include hypertension identified long after service, is the result of a disease or injury in service, or is related to a service-connected disability.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his cardiovascular disease, to include hypertension.  38 C.F.R. § 3.159(a)(1),(2) (2011).

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2007 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran and the second and third elements of Dingess notice are satisfied by the August 2007 letter.  However, the Veteran did not receive notice about the evidence needed to establish a rating or notice regarding an effective date.  Since the claim is being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claim is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided a proper VA examination in January 2008 for his cardiovascular disease, to include hypertension.

In a November 2011 statement, the Veteran, through his representative, made a motion for a Central Office hearing before the Board .  VA regulations state that "a" hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The Veteran was already provided a Video Conference hearing in May 2010  The motion for an additional hearing is therefore denied.  

In addition, the Board remanded the claim in March 2011 so that a VA opinion could be obtained.  The requested opinion was obtained in May 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for cardiovascular disease, to include hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


